Mr. David Meriwether City Manager City Hall Hope, Arkansas 71801
Dear Mr. Meriwether:
You have requested a review of your decision to deny a Freedom of Information Act request pursuant to that provision of Ark. Stat. Ann. 12-2804 which exempts from public inspection personnel records which would constitute a clearly unwarranted invasion of personal privacy if released.
After reviewing the information supplied to me regarding the request from the Texarkana Gazette, I can find no information which would qualify for the invasion of privacy exemption of the Freedom of Information Act.
For your future use, I am enclosing a copy of Opinion No. 87-115
which includes guidelines used by this office in determining whether or not a personnel record can be properly exempted.  Be aware that you are under no statutory obligation to compile or create a record to satisfy the request if no such record currently exists.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.